Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-4, 6-12 are allowed.
Claim 5 is cancelled.


Reason for Allowance:
The following is an examiner's statement of reasons for allowance:
In interpreting the claims, in light of the specification the Examiner finds the claimed invention to be patentably distinct from the prior art of record.

Ricci et al. (U.S. Patent Application: 20160163133) teaches Methods and systems for vehicle diagnostic detection and communication are disclosed.  Specifically, a method to monitor the health of vehicle systems and subsystems and diagnose detected anomalies is provided.  In the event an anomaly or unhealthy state is detected within a vehicle, subsystem or component, the system may take a number of actions.  In one embodiment, the actions comprise notifying a maintenance provider, a regulatory monitor, and original equipment manufacturer.  The system may also maintain a vehicle fleet-wide performance database to enable identification and analysis of systemic fleet-wide data.(See Abstract)

King et al. (U.S. patent: 10650621) teaches A vehicle monitoring system, comprising: an interface configured to at least communicate with a controller area network bus; a remote data telecommunication interface; a database; at least one automated processor, configured to: extract information from the controller area network bus; store records in the database representing the extracted information; process the database to determine operating statistics; selectively communicate at least a 


Tanabe (U.S. Patent: 10373498) teaches Methods and systems for vehicle diagnostic detection and communication are disclosed.  Specifically, a method to monitor the health of vehicle systems and subsystems and diagnose detected anomalies is provided.  In the event an anomaly or unhealthy state is detected within a vehicle, subsystem or component, the system may take a number of actions.  In one embodiment, the actions comprise notifying a maintenance provider, a regulatory monitor, and original equipment manufacturer.  The system may also maintain a vehicle fleet-wide performance database to enable identification and analysis of systemic fleet-wide data.(abstract).

Walters et al.  (U.S. Patent Application: 20080017426) teaches A modular vehicle system, for enabling configuration thereof as required.  The system includes a core vehicle, and a module, for enabling configuration of the core vehicle as required, able to be integrated into the core vehicle, and able to be disconnected from the core vehicle for interchange thereof with another module. (abstract)


However, the prior art of records fail to teach or suggest individually or in combination:

A method for using a control module, the method comprising: providing at least one programmable functional unit which accesses a central memory and is allocated at least one signal identification number by the central memory as a functional unit precondition so that the functional unit can identify and use a signal from the central memory by a signal identification number, wherein the at least one functional unit is associated with a specific signal source based on the signal identification number, assigning a signal identification number to at least one incoming signal, filtering, by at least one filter connected upstream of the at least one functional unit, the at least one incoming signal based on whether the at least one incoming signal can be linked to a status condition of the motor vehicle, the at least one filter preventing the at least one incoming signal from being passed to the at least one functional unit if the desired vehicle status is not present, comparing, by at least one functional unit, the signal identification number of the at least one incoming signal to a predefined functional unit condition, further processing the signal by the functional unit, provided the comparison of the signal identification number and the functional unit condition matches, returning the functional unit result to the central memory, and outputting the functional unit result via the at least one signal output of the central memory.

Dependent claims 2-4, 12 further limits allowed independent claim 1; therefore, they are also allowed.

Similarly, the prior art of records fail to teach or suggest individually or in combination as set forth in independent Claim 6.

Dependent claim 7 further limits allowed independent claim 6; therefore, they are also allowed.
Similarly, the prior art of records fail to teach or suggest individually or in combination as set forth in independent Claim 8.
Dependent claim 9-11 further limits allowed independent claim 8; therefore, they are also allowed.


Accordingly, claims 1-4, 6-12 are allowed because of the combination of other limitations and the limitations listed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should clearly labeled “Comments on statement of Reason for Allowance”.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMIN ABEDIN whose telephone number is (571)270-5970.  The examiner can normally be reached on Monday to Friday from 10 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 5712727304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NORMIN ABEDIN/Primary Examiner, Art Unit 2449                                                                                                                                                                                                        










0